DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support in the instant specification, as originally filed, for the limitation “wherein LiCl in (LiCl)x.2Al(OH)3.nH2O is below stoichiometric amounts” as now required in the instant claim 1.  In the instant specification, it is disclosed that the process comprises “a contacting step with lithium chloride in stoichiometric amount” 0,6.2Al(OH)3,nH2O structure” (note page 24, lines 32-33 and page 26, lines 22-23); however, there is no disclosure for the claimed “below stoichiometric amounts”. 
There is no clear support for the limitation “below 1” as now required in the instant claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claim 1 is indefinite for the following reasons:
For the limitation “n being between 0.01 and 10”, it is unclear if the range is inclusive or exclusive.
For the limitation ““wherein LiCl in (LiCl)x.2Al(OH)3.nH2O is below stoichiometric amounts”, it is unclear what is considered as the “stoichiometric amount” for the “(LiCl)x.2Al(OH)3.nH2O”.  Conventionally, based on the formula “(LiCl)x.2Al(OH)3.nH2O”, the stoichiometric ratio of Li:Al is x:2, so if the amount of LiCl is less the stoichiometry, the amount of LiCl must be less x.2Al(OH)3.nH2O”. 
	
Applicant's arguments filed June 22, 2021 have been fully considered but they are not persuasive.
Applicants argue that the skilled artisan would be able to make a clear distinction between a solid material of formula (LiCl)x.2Al(OH)3.nH2O wherein Li and Al are in stoichiometric amounts versus a solid material of the formula (LiCl)x.2Al(OH)3.nH2O (i.e. same formula) wherein Li and Al are not in stoichiometric amounts (i.e., Li is below a stoichiometric amount).
Based on this argument, for two compounds with the same formula (LiCl)x.2Al(OH)3.nH2O, one can have Li and Al in stoichiometric amount and the other can have Li and Al not in stoichiometric amount, i.e. the value of “x” is not used to determine whether or not Li is below the stoichiometric amount.  In view of this argument, the art rejections are withdrawn; however, if Applicants’ claims would be further amended to overcome the 112 rejections as stated above, new or previous art rejection(s) may be applied.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        July 31, 2021